Campbell, C. J.,
delivered the opinion of the court.
In Marye v. Dyche, 42 Miss., 347, it was held that the tenant might dispose of his goods on the leased premises so as to defeat a subsequent attachment of them by the landlord upon the premises, notwithstanding the existence of a claim *72for rent, and a knowledge of it by the person dealing with the tenant; and in Stamps v. Gilman, 43 Miss., 456, this view was re-affirmed with greater elaboration than in the former case. The decisions were placed on the ground that the landlord had no lien or greater right than any other creditor, except the right to attach; and, until he did so, the tenant might sell and convey any of his goods on the leased premises as any owner might, unembarrassed by the landlord’s claim for rent. In both cases the right of the tenant to dispose of the goods was declared to be conditional on good faith and valuable consideration in the transaction.
In Cooper v. Baker, 54 Miss., 637, the court, in response to argument at the bar, announced the proposition that notice of tlie landlord’s claim for rent due and unpaid prevented a buyer of goods on the leased premises from being a bona fide purchaser. This is clearly inconsistent with the holding of the two former cases cited, an inconsistency probably not noticed at the time by the writer of the opinion or his associates on the bench, because it was the expression of what had been the accepted view before the decisions named, and their full effect was not then perceived.
After these several decisions the code of 1880 was adopted, and by it the legislature created in favor óf the landlord a lien on all the agricultural products of the leased premises, and did not give him a lien on other goods of his tenant. In view of this apparent acquiescence in the denial of a lien in favor of the landlord, except as the positive creation of statute law, that must now be accepted as the law of this state; and it follows that a purchaser of goods other than agricultural products, etc., of a tenant, on or off the leased premises, who pays value, will be protected in his purchase just as if he had purchased them from another, or as if they were not on such premises ; and knowledge by the purchaser of rent due, and that the landlord looks to the goods for payment, does not hinder a valid purchase of them. This is the necessary result' of adherence to Marye v. Dyche and Stamps *73v. Gilman, decisions which violated the popular, professional, legislative and judicial understanding of the law in this state prior to their announcement, but which should not now be disturbed, and must be followed to their logical consequences.
The distinction between the right of the landlord as to agricultural products of the leased premises and other goods and chattels was remarked upon in Henry v. Davis, 60 Miss., 212, and in Patty v. Bogle, 59 Miss., 491, and the announcement made that he had no lien except on agricultural products.

Affirmed.